Citation Nr: 0122276	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
flatfoot, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for transitional 
lumbosacral vertebra with pseudoarthritis, currently 
evaluated as 40 percent disabling.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a 
right hand injury.

5.  Entitlement to service connection for residuals of a 
right shoulder injury.

6.  Entitlement to service connection for asthenia 
neurocirculatory.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to May 1976, 
and from May 1985 to February 1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Nashville, Tennessee, 
Department of Veterans Affairs (VA), Regional Office (RO).

The veteran failed to report for his scheduled May 2001 
personal hearing before the undersigned Member of the Board 
in Washington, DC.

The veteran's claims of entitlement to service connection for 
residuals of a right hand injury, residuals of a right 
shoulder injury and asthenia neurocirculatory are the subject 
of the 'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's bilateral flatfoot, back and right knee claims 
have been obtained by the agency of original jurisdiction.

2.  Throughout this appeal, the veteran's bilateral flatfoot 
has been primarily manifested by complaints of foot pain.  
Although the prosthetic service has authorized construction 
of custom arch supports, there is no objective evidence of 
marked pronation or adduction deformity, swelling on use or 
characteristic callosities.

3.  Throughout this appeal, the veteran's transitional 
lumbosacral vertebra with pseudoarthritis has been primarily 
manifested by mild to moderate limitation of motion of the 
lumbar spine with loss of function due to pain productive of 
muscle spasms and mild to moderate arthropathy throughout L1 
to L5.  There is no showing of ankylosis or pronounced 
neurological deficit.  

4.  The Nashville VARO previously denied entitlement to 
service connection for residuals of a right knee injury.  The 
veteran was informed of this adverse determination, as well 
as his procedural and appellate rights, by VA letter dated 
May 12, 1998.  A copy of the rating decision was attached.  
The veteran did not initiate an appeal, and the decision 
became final.

5.  Evidence submitted since the RO's 1998 rating decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for residuals of a right knee injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral flatfoot are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 5279 (2000).

2.  The criteria for a disability rating in excess of 40 
percent for transitional lumbosacral vertebra with 
pseudoarthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes 5292, 5293 (2000).

3.  The RO's May 1998 rating decision denying entitlement to 
service connection for residuals of a right knee injury is 
final.  38 U.S.C.A. § 7105 (West 1991).

4.  Evidence submitted since the May 1998 rating decision 
denying service connection for residuals of a right knee 
injury is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulatory changes have also been 
made in light of VCAA.  With respect to claims for reopen, it 
is noted that the definition of "new and material" evidence 
contained in 38 C.F.R. § 3.156(a) has been revised and VA 
assist the veteran in obtaining   See Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With regard to claims for 
reopen, however, the enhanced duty to assist rights, as well 
as the revised definition of new and material evidence, 
articulated in the recent Duty to Assist Regulations are only 
applicable to claims for benefits received by VA on or after 
August 29, 2001.

Here, the RO has already obtained adequate orthopedic 
examinations with regard to the nature and extent of the 
veteran's service-connected disorders.  The veteran was 
informed of the reasons and bases for the denial of his 
increased rating claims, as well as his application for 
reopen, in both the rating decision and the statement of the 
case.

As required by the VCAA, the veteran was also informed, via 
telephone, of the evidence and information needed to grant 
the benefits sought.  At that time, the veteran indicated 
that he had no additional information with respect to his 
appeal.

By VA letter from the RO, dated February 26, 2001, with 
carbon copy to his accredited representative, the veteran was 
provided with a more detailed explanation of the VCAA, 
informed of the evidence needed to establish entitlement and 
the evidence that VA already had in its possession in support 
of his claim.  To date, the veteran has submitted no 
additional evidence or information in support of his claims.

In view of the foregoing, the Board finds that the Department 
has satisfied the duty to assist in the development of these 
claims.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2001); Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

Bilateral Flatfoot & Low Back Disorders

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2000).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2000); see also DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45 (2000).

i.  Background

Historically, it is noted that service connection and 10 
percent disability evaluations were granted for bilateral 
flatfoot and transitional lumbosacral vertebra with 
pseudoarthritis in an August 1988 rating decision.  The RO 
subsequently assigned a 20 percent disability evaluation for 
transitional lumbosacral vertebra with pseudoarthritis in a 
September 1997 rating decision.

Review of the record reveals that the RO obtained copies of 
VA treatment records pertaining to the veteran developed 
between 1989 and 1998.  These records included a January 1998 
clinical summary reflecting treatment of the veteran for 
complaints of increased pain due to flat feet.  Evaluation of 
the extremities at that time revealed no edema.  Flat feet 
were indicated.

On VA examination in March 1998, the veteran reported that he 
had bilateral foot problems for the last 20-years since the 
military.  He indicated that he was getting some relief with 
arch supports.  He reported pain with prolonged standing or 
weight bearing activity and an inability to perform any 
running or heavy walking.  Although there were no clinical 
findings, a diagnosis of flatfeet/pes planus was indicated.

The March 1998 VA examination report also reflects that the 
veteran complained of chronic low back pain, worse with 
prolonged exertion or standing.  He had appointments in the 
Pain Clinic with nerve blocks that had failed.  It was noted 
that the veteran had been diagnosed with transitional 
lumbosacral vertebra with pseudoathrosis in the past, and 
that the condition had only progressively worsened.  The 
veteran also complained of occasional radicular pain down his 
lower extremities.  This was noted to be worse with prolonged 
standing or sitting and weather changes.  On physical 
examination of the lumbar spine, the veteran had forward 
flexion of 45 degrees passively and 70 degrees actively with 
pain.  Extension backward was to 10 degrees passively and 20 
degrees actively with pain.  Lateral flexion was to 35 
degrees, with rotation to 25 degrees.  There was mild 
paraspinal tenderness.  There was no muscle atrophy.  X-rays 
of the lumbar spine were normal.  The diagnoses included 
mechanical low back pain and transitional lumbosacral 
vertebra with pseudoarthrosis (he is continuing to have low 
back pain and occasional radicular complaints).

VA treatment records dated from March 1998 to March 1999 show 
treatment on occasion for pes planus and mechanical low back 
pain.  The veteran was issued custom insoles for treatment of 
his foot pain.  His back pain was treated with epidural 
steroids and a TENs unit.

In April 1999, the veteran was afforded VA podiatric 
evaluation.  On physical examination, he had normal ankle 
flexion, dorsiflexion to 10 degrees, and plantar flexion to 
45 degrees, bilaterally.  There was a mild deformity of the 
dorsal surface of the left foot, with a slight bump in the 
lateral surface of approximately 
2-centimeters.  There was no edema.  X-rays of the left ankle 
and bilateral feet were indicated to be normal.  The 
diagnoses were left foot injury and bilateral flat feet.

On July 21, 1999, the veteran filed the present claims for 
increase.

In conjunction with the present appeal, the veteran was 
afforded VA general medical examination in November 1999.  At 
that time, the veteran indicated complaints of widespread 
aches and pains, as well as stiffness of the low back.  The 
veteran indicated that he recently quit his job at Home Depot 
on account of his feet being swollen and uncomfortable at the 
end of the day.  On physical examination, it was noted that 
the veteran was well-developed and in no distress.  However, 
he complained of pain with mild manipulation of different 
areas of his body.  The diagnostic assessments included a 
finding of various somatic complaints including back pain, 
flat feet, ankle injury, with no objective evidence of 
abnormality.

VA treatment records developed in early-2000 reflect 
bilateral foot and low back pain in March 2000.  With respect 
to his feet, it was noted that his custom insoles provided 
little relief.  Physical examination revealed that the 
veteran had an unremarkable gait and used no assistive 
devices.  Skin inspection revealed a 0.5-centimeter blister 
on the medial aspect of the 1st metatarsal head of the left 
foot.  There was also mild fungus on the feet.  The veteran 
was also noted to have foot arches when sitting, and pes 
planus when standing.  He was able to walk on his toes, but 
he declined to try to walk on his heels due to pain.  
Sensation was intact in both feet.  The diagnoses were 
painful pes planus and chronic low back pain.

The veteran was also afforded VA examination in June 2000.  
On physical examination, the lumbar spine, in general, was 
noted to be without vertebral tenderness.  However, the 
veteran did moan with palpation at various areas of his lower 
back.  Flexion of the lumbar spine was achieved to 80 
degrees, with extension to approximately 25 degrees.  Lateral 
flexion and rotation were both achieved to 25 degrees, 
bilaterally.  The veteran groaned with all ranges of motion.  
Straight leg testing was negative bilaterally.  Patellar and 
Achilles tendon reflexes were 2+ and symmetric.  The veteran 
described numbness to pinprick and light touch throughout the 
left lower extremity in no particular distribution.  
Examination of the feet revealed mild pes planus bilaterally, 
both with and without weight-bearing.  The veteran complained 
of discomfort with palpation of the plantar aspect of both 
heels, as well as the dorsal aspect of the lateral left foot.  
An April 2000 MRI study of the lumbar spine revealed minor 
abnormalities.  A June 2000 radiographic report pertaining to 
the feet also indicated minor abnormality.  The diagnoses 
were: (1) mild to moderate degenerative arthropathy of the 
lumbar spine with possible radiculopathic symptoms; and (2) 
mild bilateral pes planus with minor radiographic changes of 
calcific Achilles' tendonitis.

Based on the foregoing, the RO granted an increased rating to 
40 percent for transitional lumbosacral vertebra with 
pseudoarthritis in an October 2000 rating decision.

ii.  Pes Planus

A 10 percent evaluation for pes planus is currently in 
effect.  Under the applicable criteria, pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances, is assigned a 50 percent 
(bilateral) or 30 percent (unilateral) evaluation.  Severe 
acquired flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, is assigned a 30 percent 
(bilateral) or 20 percent (unilateral) evaluation.  Moderate 
acquired flatfoot, with weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, is assigned 10 percent 
evaluation (bilateral or unilateral).  Mild acquired 
flatfoot, with symptoms relieved by built-up shoe or arch 
support, is assigned a noncompensable evaluation.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5276 (2000).

The preponderance of the evidence is against a higher 
evaluation.  The appellant primarily has reported pain with 
use and manipulation.  Although the veteran has reported no 
improvement with use of orthotics, his pes planus has been 
consistently described by examiners as mild in nature.  The 
veteran was seen with a 
0.5-centimeter blister on the medial aspect of the 1st 
metatarsal head of the left foot and fungus of both feet, but 
there was no indication of marked deformity (such as 
pronation or abduction), swelling on use and/or 
characteristic callosities.  Although there were radiographic 
changes of calcific Achilles' tendonitis noted, there was no 
spasm reported with manipulation of the feet and the foot, 
and the heel and Achilles tendon were non-tender on 
manipulation.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 and 4.45 
in making its determination.  However, the CAVC has 
specifically limited the applicability of DeLuca to 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
10-11 (1996).  The Board notes that the current record does 
not reflect evidence of limited range of motion due to pes 
planus.  Indeed, on podiatric examination in April 1999, he 
was noted to have, bilaterally, normal ankle flexion and 
dorsiflexion at 10 degrees, as well as normal plantar flexion 
at 45 degrees.  Competent evidence of weakened movement, 
excess fatigability, or incoordination has also not been 
presented.  The appellant has reported pain on use and with 
rest, however this has not been shown objectively to limit 
range of motion and therefore, the functional impairment 
imposed by painful movement has not been shown to approximate 
a higher evaluation under Diagnostic Code 5276.

Consideration has been given to other potentially applicable 
diagnostic codes pertaining to the foot.  However, there is a 
lack of evidence to support a higher evaluation under 
Diagnostic Codes 5278 (claw foot), or 5283 (malunion or 
nonunion of the tarsal or metatarsal bones).  Moreover, in 
the absence of more severely disabling symptomatology, the 
Board finds that a higher evaluation under Diagnostic Code 
5284 (other foot injuries) is not warranted.

iii.  Low Back Disorder

Under the applicable criteria, a 40 percent disability rating 
for favorable ankylosis of the lumbar spine and a 50 percent 
rating for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2000).

A 40 percent disability rating is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2000).  This is the maximum rating 
assignable under this diagnostic code.

Additionally, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. Part 4, Diagnostic Code 5293 (2000).

After a contemporaneous review of the record, the Board finds 
that a disability evaluation in excess of 40 percent for 
transitional lumbosacral vertebra with pseudoarthritis is not 
warranted.

In reaching this conclusion, the Board observes that when a 
diagnostic code provides for compensation based on limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2000) must also be considered.  The ratings must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Because the veteran is presently receiving the 
maximum schedular rating for limitation of motion of the 
lumbar spine (Diagnostic Code 5292), functional loss due to 
pain would generally not justify a higher rating.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

Notwithstanding, it is noted that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the trunk.  Therefore, pursuant to 
Johnson, supra, 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Indeed, VA's Office of General Counsel has held that when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation 
motion.  VAOPGCPREC 36-97 (O.G.C. Prec. 36-97).

In this case, however, the veteran's lumbar spine disorder is 
not productive of, nor does it approximate pronounced 
symptomatology.  There has consistently been no evidence of 
absent ankle jerk, muscle atrophy or muscle spasm indicated 
on examinations.  Incoordination has not been demonstrated, 
and the veteran has consistently exhibited a normal gait, 
with no assistive devices.  In addition, the Board notes 
although the veteran has complained of numbness of the left 
lower extremity, VA examiners have consistently noted that 
his complaints were in no particular distribution.  Moreover, 
on the most recent VA examination, the veteran's Patellar and 
Achilles reflexes were 2+ and symmetric.  Accordingly, there 
is no justifiable basis for assignment of a higher evaluation 
under Diagnostic Code 5293.

iv.  Other Considerations

In reaching above-mentioned determinations, the Board has 
considered all relevant evidence of record, including 
treatment records, and statements from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

While the veteran sincerely believes that higher evaluations 
for bilateral pes planus and low back disorder are indicated, 
he is not competent to offer opinions on questions of medical 
pathology or severity.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also Grottveit v. Brown, 5 Vet. App 
91 (1993).  The medical evidence of record does not support 
his assertions of more severe bilateral foot and low back 
disorders.

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 
supra.  In this case, the Board finds no provisions upon 
which to assign a higher rating.  Therefore, the Board has 
concluded that the preponderance of the evidence is against 
the veteran's claims for increased ratings for bilateral pes 
planus and transitional lumbosacral vertebra with 
pseudoarthritis.  The doctrine of reasonable doubt, 
therefore, does not apply in this case.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §  5107(b) (West Supp. 
2001).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that the veteran's service-
connected bilateral pes planus and transitional lumbosacral 
vertebra with pseudoarthritis present such exceptional or 
unusual disability pictures, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There has been no showing 
of frequent hospitalizations, other unusual medical treatment 
of pertinent disability or exceptional employment handicap.  
Though the veteran claimed that he left his job with Home 
Depot because of foot problems, this has not been 
substantiated and is not supported by clinical manifestations 
of more than moderate pes planus.  Referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Residuals of a Right Knee Injury

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  If new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108 (West 1991).  "New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156 (2000) [Emphasis in original]; see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The regulation defining new and material evidence was 
changed, however, the change was made effective for claims 
filed on or after August 29, 2001 and does not effect the 
veteran's current claim.  See 66 Fed. Reg. 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

After a review of the record, the Board finds that new and 
material evidence has been presented with respect to the 
veteran's right knee injury claim.  The March 1998 rating 
decision denying the veteran's 'original' claim for service 
connection for residuals of a right knee injury found that 
there was no evidence demonstrating that the veteran 
manifests a current condition that was incurred in or 
aggravated by military service.  Since that time, however, 
the veteran has been afforded a VA joints examination.  The 
August 1999 examination report reflects a diagnosis of 
bilateral knee pain due to early arthritis.  As there in now 
evidence of a present disability, the Board finds the 
evidence added to the record is "new and material" as to 
the appellant's residuals of a right knee injury claim; 
therefore, the claim is reopened.  See 38 C.F.R. § 3.156 
(2000).  

Finally, the Board finds that notwithstanding the recent 
amendments to the law and regulations by the VCAA, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein, as the grant of the application seeking to 
reopen the claim is a partial grant of the benefit sought on 
appeal.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim of entitlement to an increased rating for bilateral 
flatfoot is denied.

The claim of entitlement to an increased rating for 
transitional lumbosacral vertebra with pseudoarthritis is 
denied.

The May 1998 rating decision, which denied entitlement to 
service connection for residuals of a right knee injury, is 
reopened; to this extent only, the appeal is granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

i.  Neurocirculatory Asthenia

As a preliminary matter, the Board observes that the veteran 
was hospitalized in January 1973 with complaints of a sudden 
loss of visual field and numbness of the right upper 
extremity.  It was noted that since childhood he had similar 
episodes, but never consulted a doctor, as the condition 
would eventually go away.  On admission, there was a complete 
loss of temporal vision of the right eye.  Neurological 
evaluation revealed a sensory deficit over the right arm and 
hand, in "glove-stocking" distribution.  On the day 
following admission, the veteran felt better and no more 
numbness of the right upper extremity was noted.  The veteran 
also reported that his vision had improved.  The hospital 
report shows a diagnosis of 
neurocirculatory asthenia.  See Black v. Brown, 10 Vet. App. 
279 (1997) (defining neurocirculatory asthenia as a syndrome 
characterized by palpitations, dyspnea, a sense of fatigue, 
fear of effort, and discomfort brought on by exercise or even 
slight effort (citing Dorland's Illustrated Medical 
Dictionary 150 (28th ed. 1994)).

Although his recent treatment records do not reflect a 
diagnosis of neurocirculatory asthenia, the Board notes that 
the veteran has been seen on occasion with variously 
diagnosed vision problems.  VA treatment records developed 
between 1996 and 2000 reflect complaints of blurred vision in 
conjunction with service-connected migraine headaches.  
Additionally, more recent clinical records developed between 
in September 1999 and February 2000 show treatment for 
blurred vision of the left eye which was associated with 
possible optic neuritis.

The Board would find it useful if the RO would obtain a 
comprehensive medical examination and opinion with respect to 
the veteran's claimed neurocirculatory asthenia.

ii.  Right Knee, Right Hand & Right Shoulder Disorders

Although disorders of the right knee, right hand and right 
shoulder were identified on VA joints examination in August 
1999, the Board observes that the examiner failed to provide 
any opinion whatsoever as to their most probable etiology. 
Therefore, before the RO undertakes to re-adjudicate the 
veteran's right knee, right hand and right shoulder claims, 
another examination of the veteran should be obtained.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist in order to comply 
with the VCAA.  This development does not take the place of 
the RO's responsibility for also ensuring compliance with the 
VCAA.  Accordingly, the case is REMANDED for the following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed neurocirculatory 
asthenia, as well as his right knee, 
right hand and right shoulder disorders, 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should then schedule the 
veteran for VA examination(s) to determine 
nature and extent of the veteran's claimed 
neurocirculatory asthenia, as well as his 
right knee, right hand and right shoulder 
disorders. The claims file and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
indicated x-rays, tests and special 
studies, to include appropriate range of 
motion studies, should be done.  A 
complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each claimed 
symptom/disability, should be elicited 
from the veteran.  The examiner(s) should 
then correlate their respective findings 
and indicate whether the veteran manifests 
any chronic disorder and, if so, whether 
it is more likely, less likely or as 
likely as not that any such disorder is 
related to service either by way of 
incurrence or aggravation, or secondary to 
any service-connected disorder.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  The 
examination report(s) should then be 
associated with the veteran's claims 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001) and Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326) are fully 
complied with and satisfied.

4.  The RO should then adjudicate the 
veteran's claims on appeal.  If any of the 
benefits sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure report for 
any scheduled examination may result in the denial of one or 
more of the claim on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



